Citation Nr: 1706135	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  04-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 10, 2003 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to March 10, 2003 for the grant of service connection for bilateral tinnitus.

3.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral tinnitus.

5.  Entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain with degenerative changes and radiculopathy (low back disability).

6.  Entitlement to service connection for an ear disability, to include perforation of the tympanic membrane, chronic otitis, chronic ear infections, eustachian tube dysfunction, or other vestibular dysfunction.
(The issues of whether discontinuance of VA Vocational Rehabilitation services was proper and eligibility for VA Vocational Rehabilitation services, under the provisions of 38 U.S.C. Chapter 31, are addressed in a separate decision under the same docket number)


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to December 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2001, September 2013, and December 2012 rating decisions of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss and tinnitus, rated 0 percent and 10 percent, respectively, from March 10, 2003 and continued a 40 percent rating for service-connected low back disability.  Although the Veteran originally requested a hearing in conjunction with several of these matters, he withdrew that request by December 2016 correspondence.

The Board notes that there has been some confusion, historically, as to the Veteran's representation in these matters, and the Board sought clarification in a September 2016 letter.  The Veteran responded later that month and elected to proceed pro se.

The matter of service connection for an ear disability is before the Board for the limited purpose of ordering corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999), as discussed further in the remand portion below.

The issues of increased ratings for bilateral hearing loss, tinnitus, and low back disability and service connection for an ear disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim seeking service connection for tinnitus was inferred from a treatment record received on November 1, 2000 and denied in June 2001; the Veteran properly and timely appealed that decision in an August 2001 notice of disagreement (NOD), but the AOJ did not issue an appropriate statement of the case (SOC) in response, rendering the original June 2001 denial pending.

2.  The Board has conceded that the Veteran has presented competent lay evidence that tinnitus began during service.

3.  The Veteran was initially denied service connection for bilateral hearing loss in a June 1992 rating decision; an October 1992 rating decision reconsidered that claim to account for the submission of new evidence, and continued the prior denial; the Veteran did not timely appeal either decision or present new and material evidence within a year of the October 1992 rating decision.  

4.  In August 1999, the Veteran sought to reopen service connection for bilateral hearing loss, and was denied in a May 2000 rating decision; he timely appealed and perfected an appeal of that decision, but the Board denied that appeal in May 2002; since the May 2002 Board decision, the first communication from the Veteran evidencing intent to file a claim to reopen was received in March 10, 2003. 

5.  The Veteran has alleged, generally, that clear and unmistakable error (CUE) was committed in either the June 1992 rating decision, October 1992 rating decision, or May 2002 Board decision, but has at no point presented a specific pleading of CUE.
 

CONCLUSIONS OF LAW

1.  An earlier effective date of November 1, 2000 is warranted for the grant of service connection for tinnitus.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

2.  An effective date prior to March 10, 2003 is not warranted for the grant of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the Board is remanding the increased rating claims and the claim seeking service connection for an ear disability, a discussion of the VCAA is not required because any notice or duty to assist omission would be harmless at this time.  Thus, this discussion will focus solely on the matters involving earlier effective dates.  

First, the Veteran's claims seeking earlier effective dates are downstream issues from the grant of service connection, and therefore the law contemplates that statutory notice has served its purpose, and no additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA's duty to notify was satisfied by letters in March and July 2003, as well as in a June 2004 SOC and the November 2007 Board decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.

Moreover, all evidence relevant to the Veteran's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record and when it was received.  Thus, further development of the record is generally not necessary.  Here, the Board acknowledges, and is extremely sympathetic to, the Veteran's repeated concerns regarding the integrity of the record.  However, it is unclear from the Veteran's statements what he believes is in error.  Over the course of his appeal, the Veteran submitted multiple correspondences, most recently in September 2016, alleging evidence was either removed, destroyed, lost, or even improperly inserted into the record.  These correspondences list several attachments that are, unfortunately, somewhat unclear or otherwise discuss records that are either already in the record or have been resubmitted by the Veteran.  

In light of these complaints, the Board has conducted a close review of the record with a sympathetic eye towards any potential lapse in recordkeeping.  From that review, it is clear that the Veteran has been diligent in submitting and supplementing the record.  In addition, the various decisions throughout the record does not reveal significant evidentiary gaps in what has been considered by the AOJ, the Board, and the Court and what is reflected in the Veteran's file at various stages throughout the claims history.  Moreover, the Board has not found any other notable discrepancies signaling a lapse or deficiency in the record.  

For example, the September 2016 correspondence specifically describes two attachments as "Attachment 2; Letter dated (April 15, 2015) from Privacy Officer/FOIA Officer; Jennifer Kaldor" and "Attachment 3; Issues noted during the scheduled records check on April 27, 2015," but it is not immediately clear whether these are records the Veteran asserts are missing.  Regardless, further review of the September 2016 correspondence and accompanying records does not actually include an April 2015 letter and other correspondences pertaining to FOIA requests between the Veteran and Ms. Kaldor are well-documented.  Notably, nothing in the substance or form of those correspondences relates to any critical elements needed to substantiate claims for increased ratings or earlier effective dates; therefore, even if there were some demonstrable administrative defect in keeping those records, it would not be pertinent to the present appeal.

The September 2016 correspondence also contains a subsequent heading of "Attachment 3" that does not appear to advance specific complaints, but instead identifies additional attachments (4, 5, and 6) that are "the kind of written reports that would be created and signed by a Board member for each Board proceeding."  The Veteran then alleges that there were "no documents or reports submitted by a Board member or Chairman to verify the fact that such board meeting was conducted."  Unfortunately, it is unclear what specific proceedings the Veteran refers to, particularly as "Attachment 4" identifies medical reports from November 2004 and February 2012 relating to ear, nose, and throat problems (that are in the record, as the Veteran has resubmitted them), "Attachment 5" appears to be a list of provisions the Veteran feels apply to his case, and "Attachment 6" appears to be a list of various ear disabilities he has.  

Other similar correspondences also include relevant ear, nose, and throat histories with a list of applicable diagnostic codes.  These are irrelevant to the matters being decided here, but the Board notes that service connection for an ear disability is being remanded below.  The Veteran has often discussed November 2004, March 2011, and February 2012 medical records that are already in his file (due, in no small part, to his diligent resubmission of such records).  He has also said that he received hard copies of his file in conjunction with an appeal of a 2008 Board decision, and was able to verify a complete record up to 2010, but suggested the accuracy of his file between 2010 and 2015 was "questionable."  However, it is once again unclear what he specifically believes was missing from, or otherwise defective about, the record.  

In light of the above, the Board finds that VA's duty to assist is met, and the record is adequate to support a decision on the merits in the matters involving earlier effective dates for hearing loss and tinnitus.

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  However, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Tinnitus

On November 1, 2000, the AOJ received copies of audiological treatment records which noted reports of bilateral tinnitus, and as a result, initiated an inferred claim of service connection for such disability.  That claim was denied in June 2001 because, essentially, the AOJ found no evidence related to tinnitus during service, or of any plausible relationship between the Veteran's reported tinnitus and service (noting that he could not place the date of onset).  The Veteran thereafter filed a timely August 2001 NOD which explicitly included service connection for bilateral tinnitus in the matters being contested.  However, the AOJ never issued an SOC readjudicating that matter and allowing the Veteran an opportunity to perfect his appeal.  Thus, that matter remained on appeal, and the June 2001 decision did not became final.  See Shipley v. Shinseki, 24 Vet. App. 458, 461 (2011); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (finding VA's failure to furnish an SOC rendered the Veteran unable to file a formal appeal with the Board, tolling finality of the rating decision).

On March 10, 2003, VA received a claim to reopen service connection for hearing loss, which the AOJ also accepted as a claim to reopen service connection for tinnitus, which was again denied in an April 2003 rating decision.  The Veteran also appealed that decision.  This time, the AOJ issued a June 2004 SOC addressing that claim, the Veteran timely perfected his appeal thereof, and the Board reopened service connection for tinnitus but denied it on the merits.  Subsequently, the Court vacated and remanded the Board's denial.  Thereafter, an August 2012 Board decision granted service connection for tinnitus and, in doing so, found there was competent lay testimony establishing the Veteran's tinnitus began during service.  A December 2012 rating decision implemented that grant, effective March 10, 2003.  The Veteran then timely initiated and perfected an appeal of the effective date assigned in December 2012.

It is quite clear that the April 2003 rating decision's characterization of the claim as one to reopen service connection was entirely inappropriate, as the Veteran had long since initiated an appeal of the original June 2001 denial of service connection for tinnitus.  Thus, the June 2004 SOC and every appellate decision thereafter flowed from the June 2001 rating decision.  Accordingly, contrary to the AOJ's interpretation, the matter of service connection for tinnitus has been continuously on appeal since the date VA received the specific treatment records which prompted the AOJ to initiate the Veteran's original claim-November 1, 2000.  Thus, what remains to be determined is whether entitlement to service connection arose before or after that date.  In the context of a service connection claim, entitlement arises when the service-connected disability manifested itself under all of the facts found, as its relationship to service has already been established.  See, e.g. McGrath v. Gober, 14 Vet. App. 28, 35 (2000)  Here, the August 2012 Board decision that originally granted service connection specifically found the Veteran presented credible lay statements indicating "he began to experience tinnitus...while in service."  Clearly, he is competent to describe the onset of disabilities like tinnitus, which are diagnosed from subjective reports.  Thus, entitlement to service connection clearly arose long before the original claim from which this appeal flows was received.  

Consequently, the proper effective date for the award of service connection for tinnitus is November 1, 2000.  The Board resolves all remaining reasonable doubt in the Veteran's favor and finds that the appeal in this matter must be granted.

Bilateral Hearing Loss

The Veteran filed his initial claim of service connection for bilateral hearing loss on March 18, 1992.  That claim was then denied in a June 1992 rating decision, based essentially on a finding that there were no complaints, treatment, or diagnoses related to hearing loss in service, sensorineural hearing loss was not manifested to a compensable degree within the presumptive period after , and there was no evidence otherwise showing his hearing loss was related to service.  Shortly thereafter, the Veteran submitted a copy of a July 1972 United States Air Force (USAF) personnel record showing the Veteran was reassigned and indicating an audiological test was needed.  An October 1992 rating decision reconsidered the claim, reviewing that record, and continued to deny service connection because the USAF record did not actually indicate that the Veteran actually had hearing loss or any hearing-related problems, only that a hearing test was required in the course of reassignment.  

On August 24, 1999, VA received a claim to reopen service connection for bilateral hearing loss that was then denied in May 2000.  This time, the Veteran did file a timely June 2000 NOD, which prompted the issuance of a June 2001 SOC.  The Veteran perfected his appeal in August 2009, and a May 2002 Board decision reopened the claim but continued to deny it on the merits.  

On March 10, 2003, the Veteran filed another claim to reopen service connection for bilateral hearing loss that was again denied in an April 2003 rating decision.  The Veteran filed a June 2003 NOD, prompting the issuance of a June 2004 SOC.  The Veteran perfected his appeal the following month, and a November 2007 Board decision once again reopened the claim but denied it on the merits.  The Veteran then appealed that claim to the Court, which vacated and remanded the Board's decision in this matter (among others) in June 2009.  Then, the Board ordered development pursuant to the Court's remand, and granted service connection for bilateral hearing loss in August 2012.  A December 2012 rating decision implemented that grant, and assigned an effective date of March 10, 2003, based on the date the Veteran's claim beginning the present appeal stream was received.

At the outset, the Board notes that the effective date assigned for bilateral hearing loss is March 10, 2003, which is the date the claim was received.  The medical evidence establishes that the Veteran's hearing loss was first noted on a May 1991 private audiometric evaluation that noted the presence of bilateral impaired hearing.  However, that record did not include audiometric findings comporting with VA guidelines under 38 C.F.R. § 4.85, or evidence of puretone threshold measurements confirming hearing loss as defined in 38 C.F.R. § 3.385.  The first documented evidence of clinically confirmed hearing loss for VA purposes is on February 2001 VA examination, when puretone thresholds in the 400 Hertz range were over 40 decibels bilaterally.  See id.  Thus, the date the claim was received was later than the date entitlement arose.  See McGrath, 14 Vet. App. at 35 (holding that entitlement to service connection arises when the disability in question manifests itself under all facts found).  Thus, the only way to establish an effective date prior to March 10, 2003 is to show that an earlier date of claim applies to this analysis.  To do so, the finality of the prior May 2002 Board decision, October 1992 rating decision, or June 1992 rating decision must be either tolled or set aside entirely.  Absent that, the current effective date is the earliest possible effective date for bilateral hearing loss.

There are three ways the finality of prior decisions could be tolled.  First, as in the case of the Veteran's tinnitus above, if the Veteran timely files an appeal of a decision but the AOJ does not issue an appropriate SOC, the appealed decision remains pending and does not become final because the Veteran was not afforded an opportunity to perfect his appeal.  Shipley, 24 Vet. App. at 461; Tablazon, 8 Vet. App. at 361.  

Second, 38 C.F.R. § 3.156(b) provides that, if new and material evidence is received before an appeal period has expired, a rating decision does not become final and any "subsequent decision based on such evidence relates back to the original claim."  See also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); King v. Shinseki, 23 Vet. App. 464, 467 (2010) (holding that, if new and material evidence had been submitted but had not been acted upon, the Veteran's claim could still be pending until a decision had been made on that evidence); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."); Muehl v. West, 13 Vet. App. 159, 161-62 (1999)(holding that, when VA fails to consider new and material evidence submitted within the one-year period pursuant to 3.156(b) and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final).  

Finally, 38 C.F.R. § 3.156(c) provides that VA must reconsider a previously decided claim if, at any time after VA issues a prior decision on that claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when first deciding the claim.  In order to trigger such reconsideration, the new record must have existed at the time VA first decided the claim.  Moreover, the absence of such records at the time of the prior decision must not be due to the claimant's own failure to provide sufficient information for VA to identify and obtain those records.  Generally speaking, any award based in all, or in part, upon such service records will be effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Id. at (c)(3).  However, as the language of 38 C.F.R. § 3.156(c)(3) suggests, such provision does not apply if the newly received service records are not the basis for the award in question, and the traditional effective date rules (outlined above) apply.  The Board will discuss each prior rating decision in the record in reverse chronological order

	June 1992 and October 1992 rating decisions

There is nothing in the evidence that may reasonably be interpreted as expressing disagreement with the June 1992 rating decision or a desire for appellate review thereof.  Moreover, although the Veteran did submit new evidence shortly after it was issued (i.e., the USAF personnel records), it was not material.  To be "material," the record in question must have, at a minimum, related to previously unestablished facts needed to substantiate the underlying claim.  In this case, given the basis for the June 1992 denial, new evidence would have to relate to an in-service event or injury, manifestation of hearing loss to a compensable degree within a year of discharge, or a medical relationship between current hearing loss and service in order to be considered material.  Unfortunately, the personnel record does not relate to any of those facts.  Though the Board acknowledges that the Veteran has expressed beliefs to the contrary, the fact is that the record only confirms that an audiological examination was required as part of the documented reassignment, and does not indicate that such requirement was related to specific audiological concerns.  Nothing in the record itself actually references hearing problems or concerns related to noise exposure.  Furthermore, even assuming arguendo that it were new and material evidence, it was subsequently considered in the October 1992 readjudication, thus resolving any potential problems 38 C.F.R. § 3.156(b) would have presented for the finality of the June 1992 decision.  King, 23 Vet. App. at 467 (holding that new and material evidence that is not acted upon can render a claim pending until a decision is made on that evidence).  

The October 1992 readjudication of the original claim of service connection, which explicitly considered the new USAF personnel record, also precludes reconsideration of the original service connection claim under 38 C.F.R. § 3.156(c).  In fact, even assuming arguendo that 38 C.F.R. § 3.156(c) applied, the altered effective dates rules under 38 C.F.R. § 3.156(c)(3) would not apply because the ultimate August 2012 Board decision granting service connection for hearing loss did not rely on the personnel record in question (and in fact did not mention it at all).  

Finally, there was also nothing received within a year of the October 1992 decision that could be reasonably interpreted as expressing disagreement with that decision or a desire for appellate review thereof.  New and material evidence was also not received within a year of that decision, and no pertinent new service records have been received since the October 1992 decision (though the Veteran has resubmitted the 1972 USAF personnel record a number of times).  Therefore, there are no grounds for tolling the finality of either the June 1992 or October 1992 decisions.

	May 2002 Board decision

The only other rating decision prior to March 10, 2003 was issued in May 2000.  The Veteran timely appealed that decision and the Board denied that appeal in May 2002; thus, the May 2000 decision is subsumed by the Board's May 2002 decision.  38 C.F.R. § 20.1104; Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  A decision of the Board is final on the date stamped on the face of the decision.  38 CF.R. § 20.1100(a).  There is no way of tolling the finality of a Board decision.  Notably, the Veteran did not appeal the May 2002 Board decision to the Court.  Thus, there is no way to substantiate the Veteran's claim based on tolling the finality of the May 2000 rating decision or the superseding May 2002 Board decision.

	Clear and unmistakable error (CUE) 

Absent any way to toll the finality of prior decisions, the only remaining recourse for substantiating the Veteran's claim is to set aside their finality altogether.  In order to do so, the Veteran must show that CUE was committed in an earlier RO or Board decision.  However, allegations of CUE must be plead with some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 696¬98 (Fed. Cir. 2000); Fugo v. Brown, 6 Vet.App. 40, 44 (1993); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  

Here, the Board acknowledges that the Veteran has alleged commission of CUE at nearly every stage of the adjudicatory process.  However, despite his many invocations of the term "clear and unmistakable error" throughout the record, he does not appear to advance any specific grievances and, in many cases, contests decisions which, even if overturned on CUE grounds, could not result in an earlier effective date for his hearing loss.  For example, in July 2003, the Veteran argued that the June 1992 decision committed CUE by overlooking a medical report from March 20, 1979.  The record in question noted evidence of a right canal with cerumen and cellular debris preventing visualization of the right ear drum just three months after discharge.  However, it is not apparent facially that ignoring this report would constitute CUE, as the finding does not indicate the presence of any hearing loss disability, nor is it accompanied by a diagnosis of such disability.  Interestingly, the Board notes that the finding in question was actually noted in a February 1979 examination report (and the March 1979 examination was neuropsychiatric in nature).  Moreover, the Veteran does not provide any reason why the outcome of the June 1992 adjudication would have been manifestly different but for the alleged oversight.  

Similarly, a September 2012 statement refers vaguely to "clear and unmistakable error" in the August 2012 Board decision, but does not specify any actual alleged error or indicate how the result would have been manifestly different but for that error.  Notably, the decision in question makes no determination as to effective dates and was issued after the March 10, 2003 effective date.  Even if the Board were to concede CUE was somehow committed in that decision, it could not result in an effective date prior to March 10, 2003 for the award of service connection for hearing loss.  

In March 2013, the Veteran again appeared to allege CUE in prior actions.  He alleged that "[n]umerous errors were committed in terms of fact and law," and referred to attached documents summarizing events (for errors in fact) and another attachment (for errors of law).  The former attachments consist of a brief procedural history and allegations that the Board and AOJ violated 38 C.F.R. §§ 4.2 (which requires that rating specialists interpret reports of examinations in light of the whole recorded history) and 4.6 (which requires adjudicators to consider any element affecting the probative value of any evidence).  He alleged that these violations occurred at several stages of the appeal, including a November 2007 Board decision (which he accurately points out was vacated and remanded by the Court), a November 2010 Board remand (which is not a final decision under 38 C.F.R. § 20.1100(b), and therefore cannot be revised based on CUE) and the August 2012 Board grant of service connection for hearing loss and tinnitus.  The latter attachment is a list of regulatory provisions that he deemed applicable to his case.  While the Veteran indicated that the identified provisions were violated by AOJ actions in January 2012 and January 2013, it is unclear what specific "clear and unmistakable errors" he alleged.  

Specifically, he indicated that the January 2012 and 2013 adjudications "allowed two or more documents that were inadequate for evaluation purposes and had no probative value...to be added to case files without due notice."  At most, this statement indicates disagreement with the consideration of certain evidence and, particularly, the probative weight assigned.  Such allegations do not constitute sufficient allegations of CUE.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Moreover, even if the Board were to concede that an error was committed, he does not indicate how he believes any outcomes would have been manifestly different but for that error, beyond the implicit conclusion that he may have been granted the benefits sought.  Furthermore, none of the contested adjudicatory actions (in November 2007, January 2012, or January 2013) were made prior to the March 10, 2003 effective date at issue.  Therefore, even assuming arguendo that any of these allegations were conceded, it could not result in an earlier effective date for bilateral hearing loss.

In January 2016, the Veteran alleged that the December 2012 rating decision (granting service connection) and a subsequent January 2013 decision committed CUE.  He referred to an attachment that laid out errors of fact.  Just as above, overturning these decisions could not result in an earlier effective date for bilateral hearing loss.  A separate attachment then indicates that the Veteran was examined by a Dr. Hanson in February 1979, and that he felt that examination was inadequate because the doctor misrepresented material facts.  Specifically, he said the doctor stated the Veteran's hearing was normal based only on his personal opinion.  He does not identify a specific decision affected by this error, it is not clear that failure to ignore Dr. Hanson's findings would be CUE on its face, and there is no indication how any subsequent denials would have been manifestly different but for the alleged error.  Thus, even if accurate, such allegations would not constitute a sufficiently specific pleading of CUE.  It is notable that the identified February 1979 examination is the very same examination that a July 2003 correspondence indicated the AOJ had improperly ignored in June 1992, as discussed above, and he now suggests that it was inadequate altogether, in which case it should have been ignored.  Significantly, the Board finds no evidence that any findings in that report were made in an evidentiary vacuum.  To the contrary, it includes detailed and comprehensive notes that appear to reflect a full physical examination.  

The January 2016 correspondence also alleged that prior denials relied on March 2011 and January 2012 medical reports that had no probative value.  This again amounts to a mere disagreement regarding the weighing of evidence, which cannot constitute CUE.  See Russell, 3 Vet. App. at 313-14.  Moreover, the evidence in question could not have informed any decisions made prior to March 10, 2003, and therefore that allegation also has no bearing upon whether a decision prior to March 10, 2003 involved CUE.  A separate attachment "A4" indicates it addressed "[o]bvious errors of facts and law (CUE)" but appears to simply list the Veteran's alleged ear disabilities, the applicable diagnostic codes under the rating criteria, and a summary of what he believed should be the applicable ratings since 1979.  Clearly, this does not indicate a contested decision, a particular error, or how any decisions would be different but for such error.  Thus, it is also not a sufficient pleading of CUE.

There are several more similar statements in the record, the Board will not discuss them all, as those addressed above are representative of the rest.  Considering the above, the Board has no choice but to find that the Veteran has not alleged CUE in any decisions prior to March 10, 2003, either by the Board or the RO, with sufficient specificity.  Therefore, there is no other basis for disturbing the finality of any decisions prior to the March 10, 2003 effective date at issue.  Absent that, earlier effective dates are neither possible nor warranted for bilateral hearing loss.  Accordingly, the Board finds the preponderance of the evidence is against this claim, and the appeal in this matter must be denied.


ORDER

An earlier effective date of November 1, 2000 is warranted for the award of service connection for tinnitus.

An effective date prior to March 10, 2003 is not warranted for the award of service connection for bilateral hearing loss.


REMAND

Regrettably, additional development is required before the Board may adjudicate these matters on the merits.

Manlincon Concerns

First, the Board notes that the Veteran was denied service connection for bilateral perforated tympanic membranes, chronic ear infections, and eustachian tube dysfunction in a June 2001 rating decision.  He filed a timely notice of disagreement with those denials in August 2001, but an SOC was never issued in response.  The filing of a notice of disagreement signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Furthermore, while the Board acknowledges that the denials were fairly specific with respect to the actual disabilities, the record includes evidence showing additional otolaryngologic concerns (such as vestibular problems, chronic otitis, etc.).  Therefore, on remand, the issue is recharacterized as simply considering any ear disability in order to afford the Veteran the broadest possible scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

Increased Rating Claims

The last adequate audiological examination for VA purposes was conducted in February 2001, and the Veteran has not yet been examined in conjunction with his appeal involving his low back disability.  The Board acknowledges that there are several years of private audiological testing, but there is no indication that such tests used the Maryland CNC word list when testing speech discrimination as required by 38 C.F.R. § 4.85.  Therefore, they cannot be used to evaluate his hearing loss disability.  Likewise, the most recent private evidence the Veteran has submitted regarding his low back disability is dated in February 2010.  While he was scheduled for a spine examination in conjunction with this appeal, his response to the notification letter suggests he misunderstood the nature of the examination as audiological, and therefore did not report to that examination.  Notably, the letter he received was nonspecific and therefore the confusion is certainly understandable.  Regardless, contemporaneous examinations are needed, as there is no evidence bearing on the current severity of these disabilities.

In so finding, the Board is cognizant that the Veteran has expressed, at multiple points, skepticism regarding the accuracy or reliability of VA compensation and pension examinations, and his insistence that any examination of his hearing loss and tinnitus must be conducted by a Board-certified otolaryngologist or ear, nose, and throat (ENT) specialist.  However, the Board must emphasize the importance of obtaining evidence of the current severity of the Veteran's disabilities to his present appeal.  Thus, the Board finds that, if possible, the AOJ should attempt to arrange for alternative examination, either by independent or private medical examiners, in order to accommodate the Veteran.  If it is not possible to do so, the Board reminds the Veteran that reporting to scheduled VA examinations is critical to the accurate adjudication of his claims.  Should the Veteran find it preferable to forego VA or VA-sponsored examinations, he may ask a private doctor whom he trusts to complete an applicable VA disability benefits questionnaire (DBQ).  The Board is obligated to adjudicate the Veteran's claim fairly, but absent any current evidence of the severity of his low back disability, bilateral hearing loss, and tinnitus, it is impossible to determine the appropriate rating.  Furthermore, the Veteran is reminded that when a claimant fails to attend a scheduled examination in conjunction with a claim for increase, the Board must deny that claim under the governing law.  See 38 C.F.R. § 3.655(b).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit identifying information and authorizations needed to secure any records of pertinent private treatment records for low back disability, bilateral hearing loss, or tinnitus that are not already in the record.  

2. Obtain any updated records (i.e., those not already in the record) of VA treatment the Veteran has received for his bilateral hearing loss, tinnitus, or low back disabilities.

3. Then, arrange for an examination of the Veteran with a Board-certified ENT specialist or otolaryngologist to determine the current severity of his hearing loss and tinnitus disabilities.  If possible, the examination should be scheduled with an independent examiner.  The AOJ should also provide the Veteran with an audiological DBQ and inform him that, if he does not want to attend a VA examination, he may have a private doctor complete the DBQ and submit it instead.  He should be informed of the requirements for audiological examinations under 38 C.F.R. § 4.85 and that failure to comply with such requirements renders an examination inadequate for rating purposes.  

The entire record must be reviewed in conjunction with any scheduled examination, and audiometric testing must be completed and reported.  The examiner must also discuss any functional impairment associated with the Veteran's bilateral hearing loss and tinnitus.

The examiner must provide a complete rationale for any opinions provided, to include citation to supporting factual evidence or medical literature, as appropriate.

4. Then, arrange for an orthopedic examination of the Veteran (by an orthopedic spine surgeon) to determine the current severity of his low back disability.  If possible, the examination should be scheduled with an independent examiner.  The AOJ should also provide the Veteran with an appropriate thoracolumbar spine DBQ and inform him that, if he does not want to attend a VA examination, he may have a private doctor complete the DBQ and submit it instead.  

The entire record must be reviewed in conjunction with any scheduled examination, and any tests or studies deemed necessary must be completed.  Specifically, the examiner must report the results of range of motion testing (including active and passive motion, with notations of pain during testing and on weight-bearing and non-weight-bearing).  Pathology, symptoms, and associated functional impairment should be described in detail (including due to pain, weakness, fatigue, incoordination, or any other such factors).  Specifically, the examiner should note whether there is any ankylosis, and if so, its severity.
The examiner should also note whether there are any neurological manifestations (i.e., neuropathy or radiculopathy) of the Veteran's low back disability, and if so, its severity and the involved nerves.  

The examiner must provide a complete rationale for any opinions provided, to include citation to supporting factual evidence or medical literature, as appropriate.

5. The AOJ should then issue an appropriate SOC addressing service connection for an ear disability, to include chronic ear infection, bilateral perforated tympanic membranes, eustachian tube dysfunction, and vestibular dysfunction, which is on appeal from a June 2001 rating decision.  The Veteran should be informed of the appropriate window for responding and perfecting an appeal in these matters, and be afforded an opportunity to do so.  If he does timely perfect an appeal in any such matters, they should be returned to the Board for further appellate review.

6. The AOJ should then review the record and readjudicate the remaining claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


